Patrick Palzkill
147 Pine Street
Norwell MA 02061				

	:
In re Application of	:		DECISION ON PETITION 
     Palzkill, Patrick	:		TO MAKE SPECIAL FOR
Appl. No. 16/974,342	:	 	NEW APPLICATION
Filed: December 26, 2019	:                   UNDER 37 CFR § 1.102
For: INK LITE MOBILE LIGHT	:
		

This is a decision on the petition filed on December 26, 2019 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

The petition to make the application special is DENIED.


REGULATION AND PRACTICE

A grantable petition to make special under 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323), must satisfy the following conditions:

I. Conditions Regarding the Application:
	1. the application must be a non-reissue utility or design application filed under 37 CFR 1.111(a);
	2. the application, the petition and the required fees must be filed electronically using the USPTO’s electronic filing system (EFS), or EFS-web; if not filed electronically, a statement asserting that EFS and EFS-web were not available during the normal business hours;
	3. at the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination;
	4. the application must contain three or fewer independent claims and twenty or fewer total claims and the claims must be directed to a single invention.
II. Conditions Regarding the Petition:
	The petition must:
1. be filed with the application;
2. include a statement that applicant agrees not to separately argue the patentability of any dependent claim during any appeal in the application;
3. include a statement that applicant agrees to make an election without traverse in a telephone interview.
4. include a statement that applicant agrees to conduct such an interview when requested by the examiner.
5. include a statement, made based on a good faith belief, that a preexamination search in compliance with the following requirements, was conducted, including an identification of the field of search by Cooperative Patent Classification group and subgroup, where applicable, and for database searches, the search logic or chemical structure or sequence used as a query, the name of the file(s) searched and the database service, and the date of the search. 
The preexamination search must:
5.1 involve U.S. patents and patent application publications, foreign patent documents, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated sources and includes such a justification with this statement;
5.2. be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation;
5.3. encompass the disclosed features that may be claimed.
6. must provide in support of the petition an accelerated examination support document. 
An accelerated examination support document (AESD) must include:
6.1. an information disclosure statement (IDS) in compliance with 37 CFR 1.98 citing each reference deemed most closely related to the subject matter of each of the claims;
6.2. an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference;
6.3. a detailed explanation of how each of the claims is patentable over the references cited with particularity required by 37 CFR 1.111(b) and (c);
6.4. a concise statement of the utility of the invention as defined in each of the independent claims (unless the application is a design application);
6.5. a showing of where each limitation of the claims finds support under 35 USC 112(a), in the written description of the specification. If applicable, the showing must also identify: (1) each means- (or step) plus-function claim element that invokes consideration under 35 USC 112(f); and (2) the structure, material, or acts in the specification that corresponds to each means- (or step) plus-function claim element that invokes consideration under 35 USC 112(f); if the application claims the benefit of one or more applications under title 35, United States Code, the showing must also include where each limitation of the claims finds support under 35 USC 112(a), in each such application in which such supports exists;
6.6. an identification of any cited references that may be may be excepted as prior art under 35 USC 102(b)(2)(C).
…
The petition to make special will be dismissed if the application omits an item or includes a paper that causes the Office of Patent Application Processing (OPAP) to mail a notice during the formality review (e.g., a notice of incomplete application, notice to file missing parts, notice to file corrected application papers, notice of omitted items, or notice of informal application). The opportunity to perfect a petition … does not apply to applications that are not in condition for examination on filing.
MPEP 708.02(a)(VIII)(C) (Emphasis Added).
…
37 C.F.R. 1.51(b) provides:
 	A complete application filed under § 1.53(b) or § 1.53(d) comprises:
(1) A specification as prescribed by 35 U.S.C. 112, including a claim or claims, see §§ 1.71 to 1.77;
(2) The inventor’s oath or declaration, see §§ 1.63 and 1.64;
(3) Drawings, when necessary, see §§ 1.81 to 1.85; and
(4) The prescribed filing fee, search fee, examination fee, and application size fee, see § 1.16.
…

At the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination. For example, the application must be filed together with the basic filing fee, search fee, examination fee, and application size fee (if applicable), and an executed inventor’s oath or declaration (under 37 CFR 1.63 or 1.64) for each inventor. See subsection VIII.C. below for more information. It is noted that while an inventor’s oath or declaration is not required to obtain a filing date for applications filed under 35 U.S.C. 111(a), it is a requirement under 37 CFR 1.51 and must be present upon filing for entry in the program. Permitting an oath or declaration after filing would delay processing of the application and make it difficult to achieve the program’s goal of reaching a patentability decision within twelve months of the filing date.
MPEP 708.02(a)(I)(D) (Emphasis Added).

REVIEW OF FACTS

The petition fails to comply with condition I.3 above.

With regards to condition I.3, at the time of filing, an application must be complete under 37 CFR 1.51 and in condition for examination (application must be filed together with the required fees and an executed oath or declaration). The application lacks an executed oath or declaration as evidenced by the Notice to File Missing Parts of Nonprovisional Application mailed February 7, 2020.

The opportunity to perfect the petition does not apply to applications that are not in condition for examination at time of filing.  Therefore, the petition fails to meet the required conditions to be accorded special status under the accelerated examination procedure.  Given the above failure of filing a complete application, the petition has not been further reviewed on the merits.

DECISION

For the above-stated reasons, the petition is DENIED.  The application will be taken up by the examiner for action in its regular turn.  Further petitions for accelerated examination in this application will not be entertained.

Any inquiry regarding this decision should be directed to Joseph Rocca, Quality Assurance Specialist, at (571) 272-8971.


/JOSEPH ROCCA/				
Joseph Rocca
Quality Assurance Specialist
Technology Center 3600

/JR/ 8/9/2022